Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 2, 2014

                                     No. 04-14-00207-CV

                                       Peter BARTON,
                                          Appellant

                                               v.

                                      Ana Lisa GARZA,
                                          Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on July 18, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court